Citation Nr: 1401568	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-07 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from October 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in October 2013.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for degenerative disc disease at L4-5 and L5-S1 (claimed as low back condition) in a July 2007 rating decision.  The Veteran did not appeal that decision, and it is final.

2.  Some of the new evidence submitted subsequent to July 2007 in support of the Veteran's claim for service connection for a low back disorder is material.


CONCLUSIONS OF LAW

1.  The July 2007 RO rating decision that denied service connection for degenerative disc disease at L4-5 and L5-S1 (claimed as low back condition) is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2013).

2.  New and material evidence has been received, and the Veteran's claim for service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants reopening of the Veteran's claim for service connection for a low back disorder, which represents a complete grant of the benefit sought on appeal in that respect (the merits of the case being remanded).  Thus, no discussion of VA's duty to notify and assist is necessary.

The Veteran's claim for service connection for a low back disorder was last denied by the RO in a rating decision issued in July 2007.  Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with this rating decision.  In addition, no new and material evidence was received within one year following notice of the July 2007 rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 U.S.C.A. § 7105.  Therefore, it is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final rating decision, July 2007 in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

New evidence received since July 2007 consists of the Veteran's statements and testimony, multiple lay statements, VA outpatient treatment records and an October 2010 private medical opinion with a November 2011 addendum.  The Board finds that most of this new evidence is material as it relates to previously unestablished facts and, therefore, may substantiate the claim.

Specifically, the Board finds that the Veteran's statements, as well as the multiple lay statements, that he has had back pain since service are material in that they tend to establish a continuity of symptoms since service.  More significantly, the Board finds that the October 2010 private medical opinion/November 2011 addendum to be material as it provides an opinion relating the Veteran's current low back pain with his military service.  The Board finds, however, that this medical opinion is not sufficient to grant the Veteran's claim, although it is sufficient to require VA to obtain a new VA examination with an appropriate nexus opinion.

Accordingly, the Board finds that the evidence received subsequent to July 2007 is new and material and serves to reopen the claim for service connection for a low back disorder.  However, the Board cannot, at this point, adjudicate the reopened claim, as further assistance to the Veteran is required to comply with VA's duty to notify and assist him in developing his claim.  This is detailed in the REMAND below.


ORDER

New and material evidence having been received, the Veteran's claim for service connection for a low back disorder is reopened, and his claim is granted to that extent only.


REMAND

The Board finds that remand of the merits of the Veteran's claim for service connection for a low back disorder is warranted for additional development.

The Board notes that the Veteran previously underwent a VA examination in July 2007 that resulted in a negative medical opinion being provided by the VA examiner.  Since then, however, the Veteran has submitted information and evidence demonstrating a continuity of symptoms since service and a relationship between his current low back pain and his military service.

Unfortunately, although the private physician rendering the October 2010 medical opinion and November 2011 addendum that is favorable to the Veteran's claim indicated he reviewed documents presented to him by the Veteran, he did not identify what those documents were or what they showed.  Nor did he specify what facts he based his opinion on.  Thus, it is not possible to know if the private physician's medical opinion is based upon an accurate factual basis.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (The Board may disregard a medical opinion that is based on facts provided by a veteran that have been found to be inaccurate or in contradiction with the facts of record.).   In addition, the examiner provided no rationale for the medical opinion proffered.  Thus, his medical opinion lacks probative value.  A medical examination report is entitled to no weight in a service-connection determination when it merely ventures a conclusion without appropriate explanatory reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 125 (2007).  These inadequacies in the private medical opinion reduce its probative value.

Thus, the Board finds that remand is warranted to obtain a new medical examination and medical nexus opinion based upon a review of the entire medical evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.  For purposes of this examination, the examiner should be advised that the Veteran's back should be taken to have been in sound condition upon his entrance into service despite the notation on the Report of Medical History of the Veteran having "low back ache on heavy lifting" prior to service.  

After reviewing the claims file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current low back disorder (which was previously diagnosed to be degenerative disc disease at L4-5 and L5-S1) is related to any disease or injury incurred during service.  The examiner must consider all evidence relating to the claim, whether favorable or unfavorable.  In rendering an opinion, the examiner must address the back injury shown in the service treatment records, as well as the Veteran's and other lay statements as to an onset of back pain in service and a continuity of symptoms since service.  The examiner should also consider and address the October 2010/November 2011 private physician's favorable opinion relating the Veteran's current low back pain to his military service.

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


